IN THE SUPREME COURT OF THE STATE OF NEVADA


                      TRAVIS WILFORD BOWLES,                                  No. 84929
                      Petitioner,
                      vs.
                      THE SECOND JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,                               FILED
                      IN AND FOR THE COUNTY OF
                      WASHOE; AND THE HONORABLE                                   JUL 29 2022
                      CONNIE J. STEINHEIMER, DISTRICT                           ELIZABETH A. BROWN
                                                                              CLERKgF SiPREME COURT
                      JUDGE,
                                                                             BY
                      Res • ondents.                                               DEPUll<


                                            ORDER DENYING PETITION

                                  This is an original pro se petition for a writ of mandamus or in
                      the alternative to show cause pursuant to NRS 34.160 et seq. seeking to
                      compel the district court to conduct an evidentiary hearing and consider the
                      merits of petitioner's habeas petition.
                                  This court has original jurisdiction to issue writs of mandamus
                      and the issuance of such extraordinary relief is within this court's sole
                      discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                      Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
                      bears the burden to show that extraordinary relief is warranted and such
                      relief is proper only when there is no plain, speedy, and adequate remedy
                      at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                      P.3d 840, 841, 844 (2004).
                                  Although petitioner provided a brief affidavit wherein he
                      references the dismissal of a habeas petition, he has not provided this court
                      with any record or documentation in support of his claims and necessary for
                      this court's consideration of the petition. See NRAP 21(a)(4) (providing that
                      petitioner shall submit an appendix containing all documents "essential to
SUPREME COURT
        OF
     NEVADA


(01 1947A    44#2P.
                      understand[ing] the matters set forth in the petition"). We conclude that
                      petitioner has failed to demonstrate our intervention by extraordinary writ
                      is warranted. Therefore, we decline to exercise our original jurisdiction in
                      this matter. See NRAP 21(b). Accordingly, we
                                  ORDER the petition DENIED.




                                                            P   rit,,ALA
                                                         Parraguirre
                                                                                         C.J.



                                                                                         J.
                                                         Hardesty


                                                                 Al•ZSbas-.0             J.
                                                         Stiglich




                      cc:   Hon. Connie J. Steinheimer, District Judge
                            Travis Wilford Bowles
                            Attorney General/Carson City
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    .46t,o